Citation Nr: 1823453	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic kidney disease as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  At that time, additional evidence was submitted with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's chronic kidney disease is ultimately caused by his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for chronic kidney disease, as secondary to service-connected hypertension, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection is also available for disorders that have been caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

VA treatment records reflect a diagnosis of hypertensive chronic kidney disease.  The Veteran is service connected for hypertension, effective since November 15, 1999.

In additional to the indication that the Veteran's kidney disease is hypertensive in nature, the Veteran has submitted several medical opinions from his private physician, Dr. Lyerly.  In a January 2011 letter, he stated that the Veteran's chronic kidney disease is most likely related to nephrosclerosis associated with hypertension.  In May 2012 and December 2015 letters, Dr. Lyerly gave similar opinions that the Veteran's chronic kidney disease is felt to be secondary to arteriolar nephrosclerosis that is in turn secondary to hypertensive cardiovascular disease.

While the rationale behind the opinion is sparse, there is no medical opinion evidence against a secondary nexus.  VA treatment records also reveal the connection between the Veteran's hypertension and his kidney disease, as problem lists in VA treatment records list hypertensive chronic kidney disease.  When resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's chronic kidney disease is ultimately caused by his service-connected hypertension.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The evidence shows that the Veteran's hypertension results in a manifestation that in turn results in the claimed chronic kidney disease.  Even with an intermediary link, this is sufficient proximate causation.  Thus, service connection for chronic kidney disease is warranted.



ORDER

Service connection for chronic kidney disease is granted.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


